Judgment so far as appealed from modified by inserting before the first ordering clause the following: “ Ordered, Adjudged, and Decreed that Lewis Harvey Van Valkenburg, the infant herein, is now subject to improper guardianship, and is, therefore, found to be neglected,” and as modified affirmed, without costs. All concur. (The portion of the judgment appealed from awards custody of an infant child to its father and directs the mother to surrender custody of said child to the father.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.